 

 

 

 

 

 

 

 

 

 

USDS SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
DOC #: _
UNITED STATES OF AMERICA, DATE FILED: 6124 [908
- against - | 20=-cr+701 (JGK)
TYREEK JAMES & OMARI WILLIAMS, ORDER
Defendants.

 

JOHN G. KOELTL, District Judge:

The Court has received the attached communication from the
Bureau of Prisons seeking an extension of time to submit the
psychiatric evaluation of defendant Omari Williams until July
30, 2021. The application is granted.

Therefore, the conference scheduled for July 14, 2021 at
9:00 am is adjourned until August 11, 2021 at 9:00 am. Because a
continuance is in the interest of justice and is needed to
assure the effective assistance of counsel, the Court
prospectively excludes the time from today, June 28, 2021 until
August 11, 2021, from Speedy Trial Act calculations. The Court
finds that the ends of justice served by granting the
continuance outweigh the best interests of the defendants and
the public in a speedy trial. This Order is entered pursuant to
18 U.S.C. § 3161 {h) (7) {A).

In addition, because the Court is awaiting a report as to

the mental competency of defendant Williams to proceed, time is

 
also excluded from Speedy Trial Act Calculation, pursuant to 18

U.S.C. § 3161 (h) (1) (A).

SO ORDERED.

Dated: New York, New York oO oy (fh /
June 28, 2021 a Oe

"1 F John G. Koeltl
United States District Judge

 
Koeltl NYSD Chambers

From: Rabin Watkins <R1Watkins@bop.gav>
Sent: Monday, June 28, 2021 9:54 AM

To: Koeltl NYSD Chambers

Subject: Williams, Omari - Docket #20-CR-701

CAUTION - EXTERNAL:

Good Morning, Judge Koeltt:

| am the forensic psychologist assigned to complete a forensic evaluation of the above-named defendant. | am writing
with an update regarding the status of the evaluation and a request for additional time to complete the associated
written report.

As of June 3, 2021, the defendant completed the face-to-face portion of the evaluation, and the U.S. Marshals were
notified at that time that the defendant was ready for return to her jurisdiction. The defendant departed the institution
on 6/24/2021. Unfortunately, our department has been experiencing a backlog in forensic reports due to the increased
clinical demands of the inmate population related to our COVID-19 protocol and being short one Forensic Psychologist
in the department. Consequently, | am respectfully requesting an extension of time to complete the report associated
with this evaluation. if granted, | will have a copy of the report ready for the Court by July 30, 2021.

rmeraereeeensemnencarrintit

 

| sincerely apologize for any inconvenience this unavoidable delay may cause. Please feel free to contact me with any
additional questions or if you require more information to consider this request. Thank you for your time and
consideration.

Very Respectfully,

Robin Watkins, Ph.D., ABPP
Forensic Psychologist

MCC Chicago

71 W. Van Buren St.
Chicago, IL 60605

(342) 322-0567 x1469

Fax: (312) 347-4026

"This message is intended for official use and may contain SENSITIVE information. If this message contains SENSITIVE
information, it should be properly delivered, labeled, stored, and disposed of according to policy.”

CAUTION - EXTERNAL EMAIL: This email originated outside
attachments or.clicking on: links. a

 
 
 

 

 
